Citation Nr: 9919370	
Decision Date: 07/15/99    Archive Date: 07/21/99

DOCKET NO.  98-01 545A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to special monthly pension based on the need for 
regular aid and attendance or by reason of being housebound.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The appellant had active military service from October 1952 
to October 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, that denied the above issue.


FINDINGS OF FACT

1.  Sufficient evidence necessary for correct resolution of 
the appellant's claim has been obtained.

2.  The appellant is not blind or a patient in a nursing 
home, and his disabilities do not render him unable to care 
for his daily personal needs or to protect himself from the 
hazards and dangers incident to his daily environment without 
the assistance of others.

3. The appellant is not substantially confined to his home or 
immediate premises because of his disabilities, and he does 
not have a single disability rated as 100 percent disabling.


CONCLUSION OF LAW

The criteria for an award of special monthly pension based on 
the need for regular aid and attendance or at the housebound 
rate are not met.  38 U.S.C.A. §§ 1502(b), 1521(d) and 
5107(a) (West 1991); 38 C.F.R. §§ 3.23, 3.351(b), (c), and 
3.352(a) (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background

The appellant filed a claim of entitlement to special monthly 
pension in August 1997.  He contended that he was entitled to 
special monthly pension due to his diabetes mellitus with 
peripheral vascular disease, stomach disorder, arthritis, and 
respiratory disorder.  He submitted a copy of a VA request 
for special mode travel.  This request indicated that he had 
congestive heart failure, bronchial asthma, insulin-dependent 
diabetes mellitus, and peptic ulcer disease.  His heart and 
respiratory disorders justified special mode travel. 

The appellant underwent a VA physical examination in 
September 1997.  He came to the examination by public bus and 
was accompanied by his wife.  He was alert, oriented, and 
coherent.  He walked alone with the assistance of a cane.  He 
complained of edema of the legs, shortness of breath, dyspnea 
with exertion, orthopnea, back pain, insomnia, and leg 
cramps.  He was taking several medications including insulin.  
He had exogenous obesity.  His posture was erect.  He limped 
when ambulating and had loss of balance.  An 
electrocardiogram showed normal sinus rhythm with a non-
specific T-wave abnormality.  He had degenerative arthritis 
of the upper extremities, and a spur in the left 
acromioclavicular joint.  However, he had satisfactory 
movement and coordination of his hands, although he had 
limitation of motion of the left arm.  He also had arthritis 
in the joints of the lower extremities, and he complained of 
pain in both knees.  He had diabetic neuropathy.  He also had 
degenerative arthritis of the vertebral spine with severe 
cervical spondylosis and lumbar spondylosis deformans.  The 
examiner noted that the veteran needed help with bathing and 
clothing due to limited movement.  He was unable to bend or 
squat.  His wife assisted him.  The veteran reported a 
typical day consisted of reading, watching television, 
sitting, or resting in bed.  He was sedentary in the house.  
He did go to church each evening.  He walked using a metallic 
cane with slow locomotion, loss of balance, and limping.  He 
had difficulty walking long distances.  Diagnoses were (1) 
acute arthritis, degenerative joint disease; (2) high blood 
pressure, normal at present, controlled; (3) status post 
congestive heart failure; (4) arteriosclerotic heart disease; 
(5) insulin-dependent diabetes mellitus; (6) diabetic 
neuropathy; (7) bronchial asthma; (8) sliding hiatal hernia; 
(9) glaucoma; (10) status post trabeculectomy of left eye; 
(11) mature cataract, right eye; and (12) exogenous obesity.

The appellant submitted his VA treatment records covering the 
period March 1996 to April 1998.  These records showed 
regular treatment for the above-diagnosed disorders.  His 
complaints included dyspepsia, epigastric pain, shortness of 
breath, and left shoulder pain.  He intermittently had 
exacerbations of his bronchial asthma.  A consultation dated 
in October 1997 indicated that he was independent with the 
activities of daily living, but he needed assistance 
dressing.  In February 1998, the appellant stated that he 
needed an electric wheelchair.  He stated that he was 
handicapped due to arterial hypertension, congestive heart 
failure, musculoskeletal pain, obesity, and diabetes 
mellitus.  A request was completed.  In March 1998, he 
underwent trabeculectomy of the right eye for his 
uncontrolled glaucoma. 

The appellant also submitted medical records from Hospital 
del Maestro for treatment in April 1998 for acute gastritis. 

The appellant underwent an additional VA physical examination 
in December 1998.  He came to the examination by taxi and was 
accompanied by his son.  He was not hospitalized or 
bedridden.  The examiner noted that the veteran's best visual 
acuity was not 5/200 or worse.  The veteran described his 
typical day as arising at 5 a.m. and walking to the bathroom 
with the use of his cane.  He would wash his face and brush 
his teeth.  He shaved every other day.  After dressing, he 
took a bus to a center for the elderly where he had breakfast 
and lunch.  He participated in activities such as playing 
dominoes.  He returned home around noon, also by bus.  He had 
dinner around 5 p.m. and bathed around 6:30 p.m.  He was then 
picked up and taken to church.  He returned home from church 
around 9:30 p.m., and he would watch television until going 
to sleep between 10:00 and 10:30 p.m.  

It was noted that the veteran was obese and walked with a 
cane due to knee pain.  He had adequate propulsion and 
balance.  He walked slowly, barely raising his feet.  He 
could walk by himself for four blocks.  He had to use a cane, 
however, because of knee pain.  There was no limitation of 
motion or deformities of the spine.  Blood pressure readings 
were 140/66, 110/60, and 110/62.  It was noted that he had no 
restrictions and was able to attend to the activities of 
daily living and needs of nature by himself without 
assistance.  He was able to leave the home whenever necessary 
to go to church, attend medical appointments, and buy 
groceries in the supermarket.  Diagnoses were (1) chronic 
obstructive pulmonary disease secondary to cigarette smoking; 
(2) insulin-dependent diabetes mellitus with peripheral 
neuropathy; (3) status post excision of bilateral eye 
cataracts; (4) history of gouty arthritis; (5) exogenous 
obesity; (6) history of chronic alcoholism; (7) history of 
congestive heart failure; and (8) arterial hypertension, 
under treatment, controlled.

The appellant also underwent a VA ophthalmology examination.  
Corrected vision was 20/200 near and far for the right eye 
and 20/30 near and far for the left eye.  There was no 
diplopia or visual field deficit.  Diagnoses were chronic 
open angle glaucoma, senile cataracts, and diabetic 
retinopathy.


II. Legal Analysis

The appellant has presented a claim that is well grounded or 
plausible within the meaning of 38 U.S.C.A. § 5107(a).  Since 
the veteran's claim is well grounded, VA has a duty to assist 
him in the development of facts pertinent to this claim.  
38 U.S.C.A. § 5107(a) (West 1991).  The RO provided the 
veteran appropriate VA examinations, and there is no 
indication of additional records that the RO failed to 
obtain.  Sufficient evidence is of record to correctly decide 
the veteran's claim.  Therefore, no further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).

Under the applicable laws and regulations, where an otherwise 
eligible veteran is in need of regular aid and attendance, an 
increased rate of pension is payable.  38 U.S.C.A. § 1521(d) 
(West 1991).  Need for aid and attendance means helplessness 
or being so nearly helpless as to require the regular aid and 
attendance of another person.  38 C.F.R. § 3.351(b) (1998).  
For pension purposes, a person shall be considered to be in 
need of regular aid and attendance if such person (1) is 
blind or so nearly blind as to have corrected visual acuity 
of 5/200 or less, in both eyes, or concentric contraction of 
the visual field to 5 degrees or less; or (2) is a patient in 
a nursing home because of mental or physical incapacity.  
38 U.S.C.A. § 1502(b) (West 1991); 38 C.F.R. § 3.351(c) 
(1998).

Additionally, an eligible veteran may qualify for a grant of 
aid and attendance if he establishes a factual need under the 
criteria set forth in 38 C.F.R. § 3.352(a).  In such a case, 
the veteran must show that he is disabled and in need of 
regular aid and attendance in carrying out the functions of 
his everyday life.  The following factors are accorded 
consideration in determining the need for regular aid and 
attendance:  inability of claimant to dress or undress 
himself or to keep himself ordinarily clean and presentable; 
frequent need of adjustment of any special prosthetic or 
orthopedic appliances which by reason of the particular 
disability cannot be done without aid (this will not include 
the adjustment of appliances which normal persons would be 
unable to adjust without aid, such as supports, belts, lacing 
at the back, etc.); inability of claimant to feed himself 
through loss of coordination of upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his daily environment.  
"Bedridden" will also be a proper basis for the 
determination.  "Bedridden" means that condition which, 
through its essential character, actually requires that the 
claimant remain in bed.  The fact that the claimant has 
voluntarily taken to bed or that a physician has prescribed 
rest in bed for the greater or lesser part of the day to 
promote convalescence or cure will not suffice.

It is not required that all of the disabling conditions 
enumerated above be found to exist before a favorable rating 
may be made.  The particular personal functions that the 
veteran is unable to perform should be considered in 
connection with his condition as a whole.  It is only 
necessary that the evidence establish that the veteran is so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  Determinations that the veteran is 
so helpless as to be in need of regular aid and attendance 
will not be based solely upon an opinion that the claimant's 
condition is such as would require him to be in bed.  They 
must be based on the actual requirement of personal 
assistance from others.  38 C.F.R. § 3.352(a) (1998).

There is no doubt that the appellant is severely disabled as 
a result of his various nonservice-connected disorders.  
However, the regulatory standard for eligibility for 
additional pension based on the need for the aid and 
attendance of another person is rigorous.  The evidence does 
not suggest, nor has it been argued, that the veteran is 
blind or a patient in a nursing home.  Furthermore, his 
disabilities do not prevent him from performing the basic 
functions of self-care without assistance nor do they render 
him so helpless as to be unable to protect himself from the 
hazards incident to his daily environment.  He is able to 
walk, albeit slowly to avoid pain and with assistance of a 
mechanical aid.  He does not require the assistance of 
another person when walking.  He does not require any special 
prosthetic or orthopedic appliances that require assistance 
to make adjustments.  The appellant routinely takes public 
transportation to the VA Medical Center and to a center for 
the elderly where he participates in daily activities and has 
two meals per day.  He is clearly not bedridden.  There are 
currently no restrictions of the upper extremities concerning 
the veteran's ability to feed and clothe himself, bathe, 
shave, and attend to the wants of nature.  Although he 
apparently had some difficulty with these activities in late 
1997 due to left shoulder pain, such restrictions have 
apparently resolved since he reported no such limitations 
during the 1998 VA examination.  In fact, he expressly 
related to the examiner that he conducted these activities of 
daily living on his own.  

The appellant may also qualify for special monthly pension 
benefits by reason of being housebound.  In such a case, in 
addition to having a single permanent disability rated 100 
percent disabling under the Schedule for Rating Disabilities 
(not including ratings based upon unemployability under 
38 C.F.R. § 4.17), he must demonstrate (1) that he has 
additional disability or disabilities independently ratable 
at 60 percent or more, separate and distinct from the 
permanent disability rated as 100 percent disabling and 
involving different anatomical segments or bodily systems, or 
(2) that he is permanently housebound by reason of disability 
or disabilities.  This requirement is met when the appellant 
is substantially confined to his or her dwelling and the 
immediate premises or, if institutionalized, to the ward or 
clinical area, and it is reasonably certain that the 
disability or disabilities and resultant confinement will 
continue throughout his or her lifetime.  38 U.S.C.A. 
§§ 1502(c) and 1521(e) (West 1991); 38 C.F.R. § 3.351(d) 
(1998).

The appellant's nonservice-connected disabilities consist of:  
(1) bronchial asthma, currently evaluated as 60 percent 
disabling; (2) insulin-dependent diabetes mellitus with 
peripheral neuropathy, currently evaluated as 60 percent 
disabling; (3) chronic open angle glaucoma; senile cataracts; 
and diabetic retinopathy, currently evaluated as 30 percent 
disabling; (4) congestive heart failure and high blood 
pressure, currently evaluated as 30 percent disabling; (5) 
adjustment disorder with mixed emotional features, currently 
evaluated as 30 percent disabling; (6) gouty arthritis, 
currently evaluated as 20 percent disabling; (7) peptic ulcer 
disease, currently evaluated as 10 percent disabling; (8) 
osteoarthritis of the spine, currently evaluated as 10 
percent disabling; (9) sliding hiatal hernia, currently 
evaluated as 10 percent disabling; and (10) status post 
trabeculectomy of the left eye, currently evaluated as zero 
percent disabling.  Therefore, the appellant does not have a 
single permanent disability rated 100 percent disabling in 
order to qualify for special monthly pension benefits by 
reason of being housebound.  

There is also no evidence that the appellant is housebound or 
substantially confined to his home.  In fact, he spends a 
large portion of his day outside the home.  He regularly 
participates in activities such as attending church and 
visiting a center for the elderly where he plays games and 
takes two of his daily meals.  His medical disorders, 
although clearly disabling to him, are not so severe that 
they confine him to his home.

Based upon the foregoing, the Board concludes that the 
appellant does not require care or assistance on a regular 
basis, either with the activities of daily living or to 
protect himself from hazards or dangers incident to his daily 
environment, and he is not housebound or bedridden.  
Accordingly, the preponderance of the evidence is against the 
claim for special monthly pension either by reason of being 
in need of regular aid and attendance or at the housebound 
rate. 


ORDER

Entitlement to special monthly pension based on the need for 
regular aid and attendance or at the housebound rate is 
denied.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals



 

